Citation Nr: 9913661	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-45 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, secondary to a service-connected bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability, secondary to a service-connected bilateral ankle 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability, secondary to a service-connected bilateral ankle 
disability.

4.  Entitlement to a higher initial rating for a service-
connected right ankle disability, currently evaluated as 10 
percent disabling.

5.  Entitlement to a higher initial rating for a service-
connected left ankle disability, currently evaluated as 10 
percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to June 
1992.  The veteran's service is uncharacterized, and she was 
discharged due to physical disability.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Hartford, Connecticut, and in Togus, 
Maine.  

In April 1994, the RO in Hartford, Connecticut granted 
entitlement to service connection for a bilateral ankle 
disability.  Each ankle was rated as 10 percent disabling, 
and an effective date of December 7, 1993 was assigned.  The 
veteran's notice of disagreement was received in May 1994.  
The statement of the case issued in September 1994 expanded 
the appeal to include a claim for an earlier effective date 
for the grant of service connection for the right and left 
ankle disabilities, and the appellant subsequently completed 
the appeal in October 1994.  

Subsequent to initiating an appeal of the RO's April 1994 
decision, the veteran moved to Maine.  Due to her change in 
residence, the case was transferred to the RO in Togus, 
Maine, which now has jurisdiction. 

In a January 1995 decision, the RO in Togus, Maine denied the 
claim of service connection for disabilities of the low back, 
hips and knees, secondary to the bilateral ankle disability.  
In February 1995, a notice of disagreement was received, and 
a statement of the case was issued.  The veteran's 
substantive appeal, including a request for a hearing at the 
RO, was received in March 1995.

In January 1997, the Board remanded the issues on appeal for 
further development, including the scheduling of the 
requested hearing.  

In an April 1998 RO decision, an earlier effective date of 
June 19, 1992, the day following her separation from service, 
was assigned for the evaluations for service-connected right 
and left ankle disabilities.  With regard to the effective 
date issue, this decision constituted a full grant of the 
benefits sought on appeal.  Therefore, the Board no longer 
has jurisdiction over this issue. 

In September 1998, the veteran appeared and testified at a 
videoconference hearing held by the undersigned.  At that 
time, the veteran waived her right to a hearing before a 
hearing officer at the RO, which she had previously requested 
and accepted the videoconference hearing in lieu of an in-
person hearing.  See September 1998 personal hearing 
transcript at pages 2 and 21.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  There is no competent evidence of record which 
establishes a nexus between a reported low back injury during 
service and current findings, or a nexus between a current 
low back disability and the service-connected bilateral ankle 
disability. 

3.  There is no competent evidence of record which 
establishes the incurrence of a bilateral hip disability 
during service, or a nexus between the current bilateral hip 
disability and the service-connected bilateral ankle 
disability.  

4.  There is no competent evidence which establishes a 
current diagnosis of a bilateral knee disability, or a nexus 
between current complaints of bilateral knee pain and the 
service-connected bilateral ankle disability.

5.  The veteran's service-connected right ankle disability is 
manifested by subjective symptoms of pain, instability and 
swelling; there is no objective evidence of atrophy, 
limitation of motion, radiographic evidence of abnormality, 
clinical evidence of instability or functional impairment.  
The symptoms are comparable to no more than moderate foot 
injury. 

6.  The veteran's service-connected left ankle disability is 
manifested by symptoms of pain, chronic instability, 
swelling, weakened movement, and excess fatigability on 
prolonged activity, but no evidence of limitation of motion, 
radiographic evidence of abnormality; the symptoms are 
productive of no more than a moderately severe foot injury.   


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a low back disability.  38 U.S.C.A. § 
5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim of 
service connection for a bilateral hip disability.  
38 U.S.C.A. § 5107(a) (West 1991). 

3.  The veteran has not submitted a well-grounded claim of 
service connection for a bilateral knee disability.  
38 U.S.C.A. § 5107(a) (West 1991). 

4.  The criteria for an evaluation greater than 10 percent 
for the veteran's service-connected right ankle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 4.45 Diagnostic Codes 
5270, 5271, 5272, 5273, 5274, 5284 (1998).

5.  The criteria for an evaluation greater than 10 percent 
for the veteran's service-connected left ankle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 4.45 Diagnostic Codes 
5270, 5271, 5272, 5273, 5274, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On enlistment examination of April 1991, the veteran's spine 
and lower extremities were normal.  There was mild, 
asymptomatic pes planus of the feet.  At the time of 
enlistment, the veteran's reported medical history did not 
reflect problems with the ankles, knees, hips or low back.  
However, it was noted in an April 1991 medical report that 
the veteran experienced right leg numbness that cleared up 
after a hysterectomy.  Records of the veteran's 1988 
hysterectomy and pre-service treatment for paresthesia in the 
right leg and arms are associated with the service medical 
records.  

Treatment records dated in February 1992 reflect the 
veteran's complaints of left ankle and left knee pain, 
including a numbing feeling from the knee to the foot, 
following a road march.  On examination of the knee, there 
were stable ligaments, full extension and flexion, negative 
Lachman's, mild patellar grind, no effusion, and no 
ecchymosis.  On examination of April 1992, the spine and the 
extremities were normal.  Also, stress reaction of the left 
ankle was noted.  At that time, the veteran reported the 
history of problems with her ankles.  According to a May 1992 
Medical Evaluation Board report, the veteran was treated for 
bilateral ankle pain, which was worse on the left.  Physical 
examination was essentially within normal limits with the 
exception of a complaint of pain on palpation of the left 
fibula.  Her treatment included casting, anti-inflammatory 
medications, profiles, crutches, and unit convalescence 
leave.  However, there was no significant improvement.  The 
diagnosis was distal fibula stress reaction, greater on the 
left than right.   Service medical records contain no 
references to a back or hip disability.  

A private treatment record, dated in November 1992, reflects 
the veteran's complaints of left ankle pain radiating up the 
fibula.  The physical examination of the knee revealed 
tenderness over the left fibula, and was negative for 
findings of swelling, erythema or "temperature."  There was 
good range of motion.  Left ankle range of motion produced 
subjective complaints of discomfort, and the remainder of the 
examination was negative for findings of swelling, erythema 
or "temperature."  The calcaneal area was tender.  A 
printed receipt reflects diagnoses of ankle and knee sprain.  

VA treatment records show that the veteran was treated in the 
podiatry clinic for sinus tarsi syndrome in December 1993.  
The records also show that she was issued ankle braces, and 
complained of ankle instability and pain.  Normal stress 
views of the ankles on x-rays taken in December 1993 revealed 
no evidence of bony or soft tissue abnormality.  Stress views 
of both ankles with inversion of stress revealed no 
abnormality or asymmetry, and the reported impression was 
normal stress views.  

The veteran was afforded a VA examination in March 1994, and 
the examiner noted that the claims folder and treatment 
records were not made available for review.  At that time, 
the veteran recited the history of her right and left ankle 
injuries during service and subsequent treatment.  The 
examiner noted that the veteran's complaints were of pain in 
both ankles and the left knee, and left ankle swelling.  It 
was noted that the ankles had been treated with Novocaine and 
steroid injections in December 1993.  Although there was some 
pain relief, her left foot would feel painful and cold when 
the treatment wore off.  She employed other methods of 
treatment such as taking Tylenol, using a CAM walker on the 
left lower leg, wearing an orthopedic shoe, and using a cast 
splint on the right ankle.  She had to interrupt her sleep to 
take pills, and she used a cane to help with balance.  She 
would fall about twice a week due to ankle weakness.  

The examiner noted the following findings: no edema, and no 
atrophy; both calves measure 13 1/2 inches, and both ankles 
measure 8 1/4 inches; mild tenderness of the left lateral 
ankle; full flexion and extension of the ankle; good eversion 
and inversion; ankles pop on squatting; able to walk on heels 
and toes, and maintained balance by holding onto the edge of 
the desk; feet of normal temperature; no circulatory 
disturbance; no swelling; and no calluses, and normal 
appearance.  The examiner noted that the veteran was wearing 
a CAM walker on the left foot and a half splint and 
orthopedic shoe on the right.  The examiner further noted 
normal right sensation.  There was stocking distribution 
numbness from below the knee to the entire left foot, and 
deep tendon reflexes were normal bilaterally.  The examiner 
diagnosed post traumatic ankle injuries, stress fractures, 
left greater than right in February 1992, as well as history 
of chronic lateral instability and chronic pain.  Although 
the veteran complained of left knee pain, findings related to 
the knee were not noted. 

An EMG was conducted in April 1994.  The reported history 
included injury to the ankle and low back during service, and 
complaints of paresthesia in the lower extremities below the 
knees and lower back pain.  The examiner made the following 
conclusions: electrophysiological findings were compatible 
with bilateral L4, L5, S1 radiculopathy; no definite evidence 
of the left peroneal nerve and tibial nerve injury; and no 
evidence of sural nerve and left superficial peroneal sensory 
nerve injury.  A CT scan of the lower back was recommended to 
accurately delineate the possible surgical lesion.  

Service connection for the bilateral ankle disability was 
established by rating action of April 1994.  Each ankle was 
rated as 10 percent disabling. 

In May 1994, VA received a copy of the veteran's application 
for a special parking permit with the Connecticut Department 
of Motor Vehicles.  On that form, it was noted that 
ambulation was limited due to the ankle disability.  It was 
also noted that she was to undergo surgical reconstruction in 
the near future.  

The veteran received treatment for back pain at a VA facility 
in May 1994 after falling down some stairs.  She was 
diagnosed with cervical spine strain and thoracic contusion 
with muscle spasm.  

A May 1994 CT of the lumbar spine was unremarkable.  In a 
letter dated in May 1994, the veteran's treating VA 
podiatrist reported that she was under his care.  She was 
instructed to limit her weight bearing and to ambulate with 
the use of ankle braces.  A prognosis could not be furnished 
since the work up had not been completed.  

On VA examination of June 1994, the veteran recited the 
history of the injury to the ankles during service.  At that 
time, she informed the examiner that the same incident caused 
her to experience left knee pain, as well as cervical and low 
back pain.  The examiner recommended an orthopedic 
consultation for further evaluation.  The examiner noted 
findings of edema on the lateral aspects of both ankles with 
tenderness to palpation.  Range of motion was limited by pain 
in flexion, extension, abduction and adduction.  This was 
more so on the left than the right.  X-rays of both ankles 
were unremarkable.  The examiner diagnosed bilateral ankle 
injury/possible stress fracture, healing poorly with 
instability.  

Regarding the back, the examiner noted the following: mild 
tenderness to palpation around C3, C4; mild tenderness to 
palpation in the paraspinal area of L3-4, L4-5 areas; no 
obvious deformity of the back; no postural, obvious fixed, or 
musculature abnormalities; forward flexion and backward 
extension slightly limited by pain; no impairment of 
bilateral flexion or rotation; plain films of the cervical, 
thoracic and lumbar spine areas were negative and showed no 
evidence of fracture; and there was slight decrease in the 
pinprick sensation of the left foot on the lateral side, but 
the sensory loss was not consistent with the radicular 
problem.  The examiner diagnosed cervical lumbar pain 
secondary to probable paraspinal muscle spasm. 

An examination of the left knee revealed a small edema and 
crepitus, and a full range of motion.  There was no laxity, 
but the joint was tender to extension.  The examiner 
diagnosed probable arthritic changes in the left knee 
secondary to trauma. 

A July 1994 CT of the lumbar spine was unremarkable.  It was 
noted that the veteran was status post ankle injury and that 
an EMG had revealed bilateral L4-5 radiculopathy.  

Of record are progress notes for physical therapy sessions 
conducted for a period between May and June 1995.  It was 
noted that she terminated her physical therapy since she was 
moving away from that area.  When initially seen in May 1995, 
the veteran reported the history of the bilateral ankle 
injuries during service, and noted that she had swelling and 
was black and blue up to her knees.  The veteran had 
complained of ankle pain and weakness, and that the weakness 
primarily affected the left ankle.  It was also noted that 
she had problems with both lower extremities, mostly in the 
right hip and left ankle.  The pain was described as 
constant, achy, and throbbing.  The pain caused her to awaken 
during the night, and was exacerbated by walking and 
standing.  The physical therapist concluded that the 
increased pain in both lower extremities, especially the 
right hip and left ankle, might be due to imbalance 
throughout her lower extremity.  It was noted that her 
rehabilitation potential was fair secondary to the length of 
time since the injury, and that the pain should decrease 
after improving strength and balance of the lower extremity.  
In June 1995 she was treated after being hit in the left 
ankle by a basketball, knocking her to the ground.  At the 
end of her treatment in June 1995, the examiner noted that 
the veteran tolerated the treatment well and that the 
exercise increased her functional status.  Her gait had been 
improving with respect to deviation, and there was a decrease 
in the amount of inversion she received with ambulation.  She 
also had decreased her use of a device for assistance.  

The August 1995 VA examination report reflects a recitation 
of the history of the bilateral ankle disability as well as 
the grant of service connection and continuing treatment.  It 
was noted that an examination was initiated because of 
abnormalities the veteran attributed to her bilateral ankle 
disability.  Regarding the knees, the veteran reported that 
she noticed pain and swelling in the left knee and to a 
lesser extent in the right knee following the injury to the 
ankles.  However, little attention was paid to the knees due 
to the nature of the ankle injuries.  She noted current 
complaints of left knee pain, swelling, locking and weakness, 
and that the occasional collapse of the left knee resulted in 
falls.  For the right knee, she experienced soreness and 
aching, but no swelling.  She was taking Naprosyn for her 
ankle complaints and other joint problems, but without 
significant improvement and some gastrointestinal upset.  

The veteran reported that she had experienced low back pain 
since the initial injury to the ankles, and that the back was 
injured in that fall.  In the spring of 1994, she fell as a 
result of the left knee giving way and had pain and stiffness 
in the upper back since then.  To her knowledge, x-rays had 
not been performed.  

The veteran noted that she had also experienced bilateral hip 
pain since the onset of her original injury.  She noted that 
the pain began approximately one month after the original 
injury when she was still wearing casts on both ankles.  The 
primary complaint involved pain on walking, but there had 
been no signs of acute inflammation of the joints at any 
time.  

An examination of the lower extremities did not reveal 
obvious clubbing, cyanosis, or edema.  Pulses were palpable 
and with good volume.  Cranial nerves grossly intact.  Deep 
tendon reflexes were hypoactive but equal and plantar 
responses were flexor.  There was no obvious motor or sensory 
loss.  The examiner did not find swelling or deformity.  
Examination of the knee was entirely normal except when the 
lateral collateral ligament of the left knee was stressed.  
There was some tenderness over the head of the left fibula.  
Otherwise, examination of the knee was unremarkable.  The 
examiner diagnosed residual of old ankle injury, and noted 
that it had been previously evaluated.  The examiner also 
diagnosed bilateral knee pain of undetermined etiology, 
bilateral hip pain of undetermined etiology, and low back 
pain of unknown etiology.  The examiner did not see any 
definite correlation between the bilateral ankle disability 
and the complaints involving the knees, hips and low back.  
The veteran did note that she injured her dorsal spine in a 
fall due to her left knee giving way.  The examiner 
recommended an orthopedic consult to obtain a definitive 
evaluation of the veteran's complaints. 

X-rays taken in August 1995 revealed the following: no 
fracture or dislocation of the right and left knees; mild 
degenerative disease of the left hip; no fracture or 
dislocation and mild degenerative disease of the right hip; 
and no fracture or dislocation of both ankles.  

The recommended orthopedic consultation was conducted in 
October 1995.  The report reflects a recitation of the 
history of the injuries to the ankles during service and the 
subsequent treatment and complaints.  Also noted was the 
appellant's assertion that her bilateral ankle disability had 
affected her knees, back and hips.  On examination there was 
full range of hip, knee and ankle motion, with no outward 
sign of pathology noted.  The examiner diagnosed rule out 
instability of the lateral ankles, rule out internal 
derangement of the knees, and numbness and decreased 
sensation of the right leg of unknown etiology.  At that 
time, studies were pending.  The examiner indicated that the 
final evaluation should be delayed until the studies had been 
completed and reviewed, and that there was a multiplicity of 
unexplained claimed pathology that needed to be evaluated 
further.  

A CT of the lumbar spine, conducted in October 1995, revealed 
no evidence of broad based bulge, extruded disc, central or 
bony neural foraminal stenosis.  It also showed minimal 
degenerative changes.  It was noted that an MRI might be 
beneficial if warranted by the clinical symptomatology.  X-
rays of the lumbar spine revealed mild degenerative changes 
with minimal scoliosis.  The examiner noted that there had 
been no significant changes in comparison to the August 1995 
x-rays.  X-rays of the left ankle showed a normal left ankle 
and no significant change from the February 1995 films.  X-
rays of the right ankle did not show evidence of fracture or 
dislocation.  

In November 1995, an MRI of the knees was conducted.  The 
examiner noted the following regarding the right knee: a tiny 
joint effusion; anterior and posterior cruciate ligaments 
intact; medial collateral ligament intact; no abnormal signal 
identified from the bone marrow; some minimal blunting of the 
posterior horn of the lateral meniscus near the midline.  The 
following was noted for the left knee: intact posterior 
cruciate ligament; anterior cruciate ligament probably intact 
as well; no evidence of meniscal tear; small area of altered 
signal in the distal femur of uncertain clinical 
significance; and medial collateral ligament intact.  

In a December 1995 addendum to the October 1995 examination 
report, the examiner reported that all studies were 
essentially negative.  There was no internal derangement of 
the knees.  There were no neurological deficits.  The CT scan 
was unremarkable.  It was further noted that the claim of 
ankle instability could not be substantiated by the physical 
examination, and the examiner diagnosed history of easy 
sprains of both ankles.  

In January 1996, the RO confirmed and continued the ratings 
assigned for the bilateral ankle disability. 

The most recent VA examination was conducted in September 
1997.  The veteran recited a history of injuries to the right 
and left ankles in February 1992 during a basic training 
exercise.  She was ordered to jump over a brook, did not make 
it to the other side, and landed and turned on her ankles.  
She suffered immediate onset of pain on the left side and on 
the right later that same day.  She continued to perform her 
duties until four days later when she underwent an 
evaluation.  Initially, she was told that she had hairline 
fractures, but the diagnosis was retracted.  She subsequently 
developed problems with the ankles when the casts were 
removed.  The examiner mentioned that MRI studies of the 
knees were conducted in November 1995, and were negative.  It 
was also noted that EMG studies were conducted in June 1996, 
and that no deficit was demonstrated.  Inversion x-rays of 
the ankles were normal when seen in October 1995.  Her 
current complaints included inability to run (although she 
could walk at a good pace), instability, pain and throbbing 
of the left ankle, aching on prolonged standing, and swelling 
at the end of the day.  

The examiner noted the following regarding the ankles: 
bilaterally, there was normal range of motion, including 
extension and plantar flexion; no outward signs of pathology; 
good resistance with both feet everted; anterior talofibular 
ligament could not be demonstrated, but the calcaneal fibular 
ligament intact; normal x-rays; except for anterior 
instability on the left side to a mild degree, no gross 
instability could be demonstrated; no malalignment; no 
atrophy; normal pedal pulses; and no sensory or motor 
deficit.  The examiner diagnosed status post strain, left 
ankle with chronic anterior instability and torn anterior 
talofibular ligament.  The examiner also diagnosed status 
post strain, right lateral ankle without evidence of 
instability.  The examiner commented that the veteran should 
continue to protect her left ankle with the air splint or 
brace during the wintertime.  The ankle demonstrated weakened 
movement and excess fatigability, which was accentuated when 
she was not wearing the aids.  There was no incoordination.  
There was some weakened support of the right ankle, but it 
could not be objectively quantified. 

In September 1998, the veteran testified that she has 
difficulty walking up stairs, and that her VA physicians have 
been exploring reasons for her knee discomfort.  According to 
her testimony, she initially hurt her right knee at the same 
time her ankles were injured during service.  However, not 
much was done at that time with regard to her knee, but it 
continued to bother her.  Her left knee problems began after 
the ankle casts came off.  Her walking pattern due to her 
ankles, affected her knees.  Her physicians informed her that 
she suffers from chondromalacia.  Her problems with the hips 
developed after she started wearing the ankle braces.  Her 
primary complaint was that they ached.  She experienced the 
same type of aches, as well as some stiffness in her lower 
back.  She pointed out that there is a problem with her spine 
alignment, and that she developed problems with the neck due 
to a fall caused by her knees.  The pain in her hips and 
knees awakened her at night.

Since her left ankle twists, she is careful when walking.  
She takes Tylenol on a daily basis, but it does not provide 
complete pain relief.  She used to take medication for the 
swelling, but it upset her stomach.  She uses heat in the 
evenings.  Generally, the ankle swelling is the greatest at 
the end of the day, and the problems with swelling have been 
constant since her discharge from service in 1992.  She uses 
heat every evening.  There is no redness, but stiffness.  
This occurs more so on the left.  She cracks her ankles each 
morning when she gets up.  The ankles do not slip.  She does 
not have problems driving.  The disability does not affect 
her work since her employer is aware of her disability, and 
her duties do not include standing on her feet. 

Legal Analysis

Service Connection for Disabilities of the Hips, Low Back, 
and Knees

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).  

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309 (1998).

Under the provisions of 38 C.F.R. § 3.310, service connection 
may be granted for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310 (1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) with regard to her claims 
of service connection for disabilities of the hips, knees, 
and low back.  There must be more than a mere allegation; a 
claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If not, then the 
appeal must fail and there is no duty to assist the claimant 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

With regard to claims of secondary service connection, this 
requirement of well-groundedness has recently been reaffirmed 
by the United States Court of Appeals for the Federal Circuit 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court), 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996). Epps v. Gober, No. 97-
7014, 126 F.3d 1464 (Fed. Cir. Oct. 7, 1997).  In January 
1993, the Board issued a decision denying, on the merits, the 
appellant's claim for service connection for a heart 
condition secondary to a service-connected skin condition.  
In August 1996, the Court concluded that the lack of any 
competent medical evidence of a nexus between the appellant's 
service-connected skin condition and his heart condition 
rendered his claim not "well grounded." Epps v. Brown, 9 Vet. 
App. 341 (1996).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claims 
are not well grounded.

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993). 

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records, as well as VA 
examination reports.  The remaining evidence consists of the 
veteran's assertions, including her sworn testimony.  

The medical evidence reveals 1995 x-ray findings of mild 
degenerative disease of both hips.  Therefore, the first 
requirement for a well-grounded claim has been met with 
respect to the hips.  However, the evidence does not show 
that the findings involving the hips are directly related to 
the veteran's service, or secondary to the service-connected 
bilateral ankle disability.  

With regard to direct service connection, the service medical 
records are completely negative for reported injuries, 
complaints, treatment, or diagnoses related to the hips.  
Clearly the diagnosis of bilateral hip pain of unknown 
etiology noted on VA examination of August 1995 speaks for 
itself with regard to the matters of direct and secondary 
service connection.  However, further consultations were 
obtained.  In that regard, the Board points out that the 
consultation reports and other post-service medical records 
are void of any opinions regarding a direct relationship to 
any injuries during service.  Therefore, the incurrence or 
aggravation of a disease or injury during service has not 
been demonstrated, and the claim of service connection for a 
bilateral hip disability on a direct basis is not well 
grounded.  

The Board further notes that the first documented findings in 
the record regarding arthritis appear in the records dated in 
1995, and there are no other references or opinions regarding 
the manifestation of degenerative changes prior to that time.  
Given this, the presumption for arthritis under 38 C.F.R. 
§§ 3.307, 3.309 (1998) is not applicable.  Therefore, the 
nexus requirement for a well-grounded claim is not met.  

Regarding secondary service connection, it is clear that the 
complaints involving the hips surfaced after the injuries to 
the ankles during service.  However, there are no medical 
opinions of record which link a bilateral hip disability to 
the service-connected bilateral ankle disability.  The VA 
examinations in 1995 were conducted with the specific purpose 
of determining the nature and etiology of the complaints the 
veteran asserts are linked to her bilateral ankle disability, 
but no such link was made.  In the 1995 notes, the veteran's 
physical therapist commented that her hip complaints might be 
due to an imbalance throughout the lower extremity.  At first 
glance, this comment suggests that the hip complaints are 
related to the ankles, but the ankles were not specifically 
mentioned.  The statement only suggests a possible, not 
definite, explanation for the hip complaints.  No further 
exploration of that possibility appears in subsequent 
records.  Also, the statement was made in relation to the 
veteran's physical therapy where the primary focus is on 
recovery and improving the condition, not determining the 
actual cause of the condition treated.  The only evidence in 
support of a link between the hips and the ankles consists of 
the veteran's own assertions, which do not constitute 
competent medical evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Therefore, the claim of 
service connection for a bilateral hip disability on a 
secondary basis is not well grounded.  

The examination and x-ray reports reflect the findings and 
reports of low back pain of unknown etiology, bilateral L4-5 
radiculopathy, cervical lumbar pain secondary to probable 
paraspinal muscle spasm, and mild degenerative changes with 
minimal scoliosis.  Therefore, there is evidence of a current 
low back disability.  However, the medical evidence is 
lacking with regard to demonstrating a nexus between the 
current findings and a reported low back injury during 
service, or a nexus to the bilateral ankle disability.

The service medical records are completely negative for 
reported injuries, complaints, treatment, or diagnoses 
related to the low back.  However, when an EMG was performed 
in April 1994, the veteran reported a history of injuries to 
the low back and ankles during service.  The same was noted 
when the June 1994 VA examination was conducted.  Since the 
veteran is considered competent to relate specific events 
during service, it can be argued that she injured her back at 
that time.  Even when accepting the veteran's report of a 
back injury during service, the medical evidence of record 
does not provide the required nexus between the reported 
injury and the current disability.  

As stated above, the examining physicians have recommended 
and conducted consultations and testing in order to obtain a 
clear picture of the nature and etiology of the claimed 
conditions.  Despite the veteran's report of a back injury 
during service, the evidence is void of opinions that would 
link the low back disability to events in service, or to the 
bilateral ankle disability.  For instance, on VA examination 
of June 1994, the examiner diagnosed cervical lumbar strain 
secondary to probable muscle spasm, but recommended an 
orthopedic consultation.  The consultation reports and 
remaining medical records are void of any opinions regarding 
a direct relationship between the current findings and the 
reported inservice events, or the bilateral ankle disability.  
The only evidence in support of the veteran's arguments are 
her own assertions, which do not constitute competent medical 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  Therefore, with regard to this claim, the 
medical evidence fails to show a nexus between the current 
findings and the reported inservice injury, or between the 
low back and bilateral ankle disability. 

The service medical records do reflect the veteran's 
complaints of left knee and ankle pain during service.  There 
are no specific injuries noted for the right knee, but the 
veteran has testified that she injured her right knee along 
with her ankles during service.  Therefore, her lay 
statements are sufficient to show that she complained of a 
right knee injury during service.  Although the evidence is 
sufficient in that regard, it is lacking with respect to 
meeting the first requirement for a well-grounded claim.

It is evident from the records that the veteran has 
complained of bilateral knee pain, but there is no evidence 
of a current disability.  During service, the veteran 
complained of left knee and ankle pain, but the examination 
of the left knee was negative.  Similarly, when treated in 
November 1992, the physical examination was essentially 
negative.  The computer printout reflects a notation of knee 
sprain, but the examination only revealed some tenderness 
over the fibula.  Therefore, it is reasonable to conclude 
that the term was used to code the complaints for purposes of 
record keeping, and was not an actual diagnosis.  Even if 
intended as a diagnosis, the physician did not opine that the 
findings indicated a left knee disability due to the ankle 
problem, or that the left knee disability was a direct result 
of an injury incurred during service.  The Board further 
notes that there was a diagnosis of probable arthritic 
changes on VA examination of June 1994, but such finding was 
made with regard to a post-service left knee injury.  Also, 
arthritic changes were considered a possibility, and not a 
certainty.  As presented above, the medical findings do not 
reflect further findings in this regard.  There was a 
reported finding of bilateral knee pain of unknown etiology 
noted on examination in August 1995, but the recommended 
orthopedic consultation revealed no internal derangement of 
the knees.  Therefore, medical evidence of a current 
disability has not been shown with regard to the claim for a 
bilateral knee disability.  

The veteran has testified that she was diagnosed with 
chondromalacia, but there are no corresponding medical 
reports of record which reflect such a diagnosis.  Even if 
chondromalacia had been diagnosed, the evidence of record 
remains void of opinions linking the current complaints to 
events in service, or to the bilateral ankle disability.  
Absent the essential medical opinions and diagnosis, the 
claim of service connection for a bilateral knee disability, 
on a direct or secondary basis, is not well grounded.

At this time, the Board recognizes that the veteran's 
representative has set forth arguments regarding the 
development of this claim.  These arguments were specifically 
addressed in the VA Form 646 dated in July 1998 and are noted 
on page 3 of the September 1998 personal hearing transcript.  

Essentially, the veteran's representative contends that the 
RO failed to meet the conditions of the Board's January 1997 
remand with regard to locating a VA Form 21-526 that the 
veteran filed while on active duty.  As noted in the 
Introduction, in September 1994 the appeal was expanded to 
include a claim for an earlier effective date for the grant 
of service connection for the right and left ankle 
disabilities.  Since the veteran subsequently completed the 
appeal in October 1994, the Board had jurisdiction over the 
matter and found that a remand was in order.  As directed in 
the January 1997 remand, the RO contacted the National 
Personnel Records Center (NPRC) to request a copy of the 
claim the veteran filed at the time of her separation from 
service in 1992.  In June 1997, the RO received a copy of the 
VA Form 21-526 dated May 28, 1992.  In an April 1998 RO 
decision, an earlier effective date of June 19, 1992, the day 
after her separation from service, was assigned for each of 
the ratings for the ankles.  The veteran was notified of this 
action by VA letter of June 1998.  The requested action was 
accomplished and the favorable decision constitutes the grant 
of benefits sought on appeal, therefore no further action 
regarding this issue is necessary.  

The veteran's representative argues that she was not afforded 
the personal hearing that she initially requested.  In the 
January 1997 remand, the Board specifically pointed out that 
the veteran had repeatedly requested a personal hearing 
before a hearing officer at the RO.  The Board pointed out 
that the requests were documented in the veteran's October 
1994 VA Form 9, a March 1995 VA Form 9, and correspondence of 
the appellant's representative.  The Board found that the 
veteran's procedural rights in this matter may have been 
compromised under Bernard v. Brown, 4 Vet. App. 384 (1993), 
and the appeal was returned to the RO for scheduling the 
hearing.  In an August 1998 letter, the veteran's 
representative reported that their office contacted the 
veteran for purposes of clarifying her preference with regard 
to a hearing before a local hearing officer, or an 
interactive teleconference with the Board.  The veteran's 
representative informed VA that the veteran "only" wanted a 
hearing at the RO via teleconference.  Pursuant to this 
correspondence, the veteran was issued a notification letter 
regarding the hearing scheduled for that September.  When the 
hearing commenced in September 1998, the veteran waived her 
right to a hearing before a hearing officer at the RO, and 
accepted the videoconference hearing in lieu of an in-person 
hearing.  See September 1998 personal hearing transcript at 
pages 2 and 21.  Therefore, the request for a personal 
hearing before a hearing officer at the RO was effectively 
withdrawn.  See 38 C.F.R. § 20.702(e) (1998).

The last argument set forth by the veteran's representative 
involves examinations.  It has been contended that no action 
was taken with regard to the recommendations of the VA 
examiner in June 1994, a neurological examination was not 
conducted, and the examiners expressed a difference of 
opinion.  As presented above, further consultations were 
conducted in August and October 1995 pursuant to the 
recommendations made in 1994.  After the completion of a 
review of the history as reported by the veteran, recommended 
testing, and examinations, a final opinion was furnished in 
December 1995.  Since these reports comprise an ongoing study 
of the nature and etiology of the claimed conditions, there 
is no merit to the argument regarding a difference of 
opinion.  Even if one would interpret each examiner's 
conclusions as such, the outcome of this case would not 
change, since none of the conclusions or findings offered any 
support of the veteran's assertions regarding the cause of 
her bilateral knee, bilateral hip and low back complaints.  
Given the extensive review, examinations and testing 
conducted in 1995, it is reasonable to conclude that the 
examiners exhausted every avenue in their exploration of the 
nature and etiology of the conditions at issue here, and that 
further testing and examinations would have been undertaken 
if indicated.  Overall, the Board finds that another 
examination is not in order simply because the controlling 
statute, 38 U.S.C.A. § 5107, specifically requires that a 
claimant for VA benefits present a well-grounded claim.  For 
the reasons stated above, that is not the case here.  If a 
claimant has not presented a well-grounded claim there is no 
"duty to assist" the claimant.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claims are not well grounded, and the Board does 
not have jurisdiction to adjudicate them.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  Accordingly, the veteran cannot invoke 
the VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the statement of the case, and subsequently provided 
supplemental statements of the case.  Furthermore, by this 
decision, the Board is informing the veteran of evidence 
which is lacking and necessary to make this claim as set 
forth above well-grounded.  To obtain further consideration 
of the matters on appeal before the Board, the veteran may 
file a claim supported by the requisite medical evidence.

Higher Initial Ratings for Service-Connected Right and Left 
Ankle Disabilities

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for status post 
right and left ankle injury/stress fracture, and each ankle 
is rated 10 percent disabling under the provisions of 
38 C.F.R. Part 4, Diagnostic Codes 5284-5271 (1998).  
Diagnostic Code (DC) 5284 addresses foot injuries.  A 10 
percent evaluation is assigned for moderate foot injuries, a 
20 percent evaluation is assigned for moderately severe foot 
injuries, and a maximum rating of 30 percent is assigned for 
severe foot injuries.  Under DC 5271, a 10 percent rating is 
assigned for moderate limitation of ankle motion, and a 
maximum rating of 20 percent is assigned when the ankle 
limitation of motion is marked.

As stated on the face of this decision, the veteran has been 
in disagreement with the initial 10 percent rating assigned 
for each ankle.  In this regard, the Board has given 
consideration to the Court's guidelines regarding staged 
ratings as set forth in the recent case of Fenderson v. West, 
12 Vet. App. 119 (1999).  However, after such consideration, 
the Board finds that the initial and continued rating of 10 
percent for each ankle was proper.  As discussed below, the 
findings do not indicate varying degrees of disability since 
the initial grant of service connection.  Therefore the 
ratings have been, and continue to be adequate.  

Given the available criteria, the degree of the right ankle 
disability is no more than moderate, so as to warrant a 
higher evaluation, even when considering the Court's 
directives set forth in DeLuca.  The clinical findings and 
testimony demonstrate that the veteran uses support for her 
right ankle, and that the right ankle symptoms are mild.  A 
majority of the examination reports, including the most 
recent one, indicate that there was little or no evidence of 
right ankle instability.  Range of motion has consistently 
been normal, X-ray study is negative, and there is little 
objective evidence of pathology.  As noted, the examiner 
concluded that the weakened support of the right ankle could 
not be objectively quantified.  Given such mild symptoms, the 
degree of disability barely approximates the criteria for 
moderate foot injuries or moderate limitation of ankle 
motion.  It is abundantly clear that the symptoms do not 
remotely approach the level required for a finding of 
"moderately severe" ankle injury.  Therefore, there is no 
question as to which evaluation should apply.  38 C.F.R. 
§ 4.7 (1998). 

It is clear from the evidence of record that the veteran's 
left ankle disability, which is more disabling of the two, is 
manifested by pain, swelling, and instability that has 
persisted since the initial injury during service.  As shown 
on the most recent examination, the predominant manifestation 
of the disorder is instability.  Even when considering the 
Court's directives in DeLuca, the finding of instability does 
not indicate that a higher rating is warranted since it does 
not represent a dramatic departure from findings noted on 
previous examinations.  Furthermore, the examiner's 
discussion of the instability does not indicate any decreased 
function than previously noted, or that the degree of 
function could be described as approximating marked 
limitation of ankle motion, or moderately severe foot injury.  
Again, it should be noted that the range of left ankle motion 
is within normal limits, there is no X-ray evidence of 
impairment, and her symptoms are primarily subjective in 
nature.  Therefore, there is not a question as to which of 
the two evaluations should apply.  38 C.F.R. § 4.7 (1998). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than those currently applied do 
not provide a basis for the assignment of higher evaluations.  

Given the absence of findings or diagnosis of ankylosis, DCs 
which contemplate such a disability are not applicable.  For 
instance, DC 5270 contemplates ankle ankylosis, and DC 5272 
contemplates ankylosis of the subastragalar or tarsal joint.  
Even though not diagnosed, the findings noted in the medical 
records and examination reports do not indicate that the 
functional limitations of the ankles are equivalent to 
ankylosis.  Furthermore, the disabilities at issue have not 
been described as, and the findings do not indicate, that 
they involve malunion of os calcis or astragalus (DC 5273), 
or astragalectomy (DC 5274).  

Here, the preponderance of the evidence is against the claims 
of higher initial ratings for service-connected right and 
left ankle disabilities.  Therefore, the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case.


ORDER

The claim of entitlement to service connection for a lumbar 
spine disability, including secondary to a service-connected 
bilateral ankle disability, is not well grounded and the 
appeal is denied.

The claim of entitlement to service connection for a 
bilateral hip disability, including secondary to a service-
connected bilateral ankle disability, is not well grounded 
and the appeal is denied.  

The claim of entitlement to service connection for a 
bilateral knee disability, including secondary to a service-
connected bilateral ankle disability, is not well grounded 
and the appeal is denied.

Entitlement to a higher initial rating for service-connected 
right ankle disability has not been established, and the 
appeal is denied.  

Entitlement to a higher initial rating for service-connected 
left ankle disability has not been established, and the 
appeal is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

